

114 HRES 836 IH: Expressing the disapproval of the House of Representatives of the final rule of the Department of Labor relating to defining and delimiting the exemptions for executive, administrative, professional, outside sales, and computer employees.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 836IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mrs. Love submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing the disapproval of the House of Representatives of the final rule of the Department of
			 Labor relating to defining and delimiting the exemptions for executive,
			 administrative, professional, outside sales, and computer employees.
	
 That the House of Representatives disapproves of the rule published by the Department of Labor in the Federal Register on May 23, 2016, relating to defining and delimiting the exemptions for executive, administrative, professional, outside sales, and computer employees under the Fair Labor Standards Act of 1938 (81 Fed. Reg. 32391 et seq.).
		